       Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 1 of 36


                                                                          APPEAL,CONSOL
                              U.S. District Court
                   District of Columbia (Washington, DC)
             CIVIL DOCKET FOR CASE #: 1:19−mc−00145−TSC

IN THE MATTER OF THE FEDERAL BUREAU OF             Date Filed: 08/20/2019
PRISONS' EXECUTION PROTOCOL CASES                  Jury Demand: None
Assigned to: Judge Tanya S. Chutkan                Nature of Suit: 550 Prisoner Petition: Civil
Member cases:                                      Rights (Other)
   1:05−cv−02337−TSC                               Jurisdiction: U.S. Government Defendant
   1:07−cv−02145−TSC
   1:12−cv−00782−TSC
   1:13−cv−00938−TSC
   1:19−cv−02559−TSC
   1:19−cv−03214−TSC
 Cases: 1:05−cv−02337−TSC
        1:07−cv−02145−TSC
        1:12−cv−00782−TSC
        1:13−cv−00938−TSC
        1:19−cv−03214−TSC
        1:19−cv−03570−TSC
Case in other court: USCA, 19−05322
Cause: 42:1981 Civil Rights
In Re
IN THE MATTER OF THE
FEDERAL BUREAU OF PRISONS'
EXECUTION PROTOCOL CASES

Plaintiff
JAMES H. ROANE, JR.,                 represented by Joshua Christopher Toll
(05cv2337)                                          KING & SPALDING, LLP
                                                    1700 Pennsylvania Avenue, NW
                                                    Suite 200
                                                    Washington, DC 20002
                                                    (202) 737−8616
                                                    Email: jtoll@kslaw.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Paul F. Enzinna
                                                   ELLERMAN ENZINNA PLLC
                                                   1050 30th Street NW
                                                   Washington, DC 20007
                                                   (202) 753−5553
                                                   Fax: (617) 289−0512
                                                   Email: penzinna@ellermanenzinna.com

                                                                                                  1
       Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 2 of 36


                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
RICHARD TIPTON                       represented by Charles Anthony Zdebski
(05cv2337)                                          ECKERT SEAMANS CHERIN &
                                                    MELLOTT, LLC
                                                    Telecommunications Law
                                                    1717 Pennsylvania Avenue, N.W.
                                                    12th Floor
                                                    Washington, DC 20005
                                                    (202) 659−6605
                                                    Fax: (202) 659−6699
                                                    Email: czdebski@eckertseamans.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Joshua Christopher Toll
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Brandon David Almond
                                                   TROUTMAN SANDERS LLP
                                                   401 9th Street, NW
                                                   Suite 1000
                                                   Washington, DC 20004
                                                   (202) 274−2864
                                                   Fax: (202) 274−2994
                                                   Email: brandon.almond@troutmansanders.com
                                                   ATTORNEY TO BE NOTICED

                                                   Gerald Wesley King , Jr.
                                                   FEDERAL DEFENDER PROGRAM,
                                                   INC.
                                                   101 Marietta Street, NW
                                                   Suite 1500
                                                   Atlanta, GA 30303
                                                   (404) 688−7530
                                                   Fax: (404) 688−0768
                                                   Email: gerald_king@fd.org
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

Plaintiff
CORY JOHNSON                         represented by Charles Frederick Walker
(05cv2337)                                          SKADDEN, ARPS, SLATE, MEAGHER
                                                    & FLOM LLP
                                                    1440 New York Avenue, NW
                                                    Washington, DC 20005
                                                    (202) 371−7000

                                                                                          2
       Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 3 of 36


                                                 Email: Charles.Walker@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Charles Anthony Zdebski
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7983
                                                 Fax: (202) 661−9063
                                                 Email: Donald.salzman@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Christopher Toll
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Steven M Albertson
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7112
                                                 Email: Steven.Albertson@skadden.com
                                                 ATTORNEY TO BE NOTICED

Plaintiff
JULIUS ROBINSON                      represented by Celeste Bacchi
07−cv−02145−TSC                                     OFFICE OF THE PUBLIC DEFENDER
                                                    Capital Habeas Unit
                                                    321 East 2nd Street
                                                    Los Angeles, CA 90012
                                                    (213) 894−1887
                                                    Fax: (213) 894−0310
                                                    Email: celeste_bacchi@fd.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 Craig Anthony Harbaugh
                                                 FEDERAL PUBLIC DEFENDER,
                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                 321 East Second Street
                                                 Los Angeles, CA 90012
                                                 (213) 894−7865
                                                                                       3
       Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 4 of 36


                                                   Fax: (213) 894−0310
                                                   Email: craig_harbaugh@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan Charles Aminoff
                                                   FEDERAL PUBLIC DEFENDER,
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                   321 East Second Street
                                                   Los Angeles, CA 90012
                                                   (213) 894−5374
                                                   Fax: (213) 894−0310
                                                   Email: jonathan_aminoff@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
ALFRED BOURGEOIS                     represented by Alexander Louis Kursman
12−cv−00782−TSC                                     OFFICE OF THE FEDERAL
                                                    COMMUNITY DEFENDER/EDPA
                                                    601 Walnut Street
                                                    Suite 545 West
                                                    Philadelphia, PA 19106
                                                    (215) 928−0520
                                                    Email: alex_kursman@fd.org
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Billy H. Nolas
                                                   FEDERAL COMMUNITY DEFENDER
                                                   OFFICE FOR THE EDPA
                                                   601 Walnut Street
                                                   Suite 545W
                                                   Philadelphia, PA 19106
                                                   (215) 928−0520
                                                   Fax: (215) 928−0826
                                                   Email: billy_nolas@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Plaintiff
DANIEL LEWIS LEE                     represented by David S. Victorson
21303−009                                           HOGAN LOVELLS US LLP
TERRE HAUTE FCI                                     555 Thirteenth Street, NW
P.O. BOX 33                                         Washington, DC 20004
TERRE HAUTE, IN 47802                               (202) 637−2061
                                                    Email: david.victorson@hoganlovells.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Elizabeth Hagerty

                                                                                              4
       Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 5 of 36


                                                  HOGAN LOVELLS US LLP
                                                  555 Thirteenth Street, NW
                                                  Washington, DC 20004
                                                  (202) 637−3231
                                                  Fax: (202) 637−5910
                                                  Email: elizabeth.hagerty@hoganlovells.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  John D. Beck
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Pieter Van Tol
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  Email: pieter.vantol@hoganlovells.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

Plaintiff
WESLEY IRA PURKEY                    represented by Arin Hillary Smith
                                                    WILMER CUTLER PICKERING HALE
                                                    & DORR LLP
                                                    1875 Pennsylvania Avenue NW
                                                    Washington, DC 20006
                                                    202−663−6959
                                                    Email: arin.smith@wilmerhale.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                  Alan E. Schoenfeld
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR, LLP
                                                  250 Greenwich Street
                                                  7 World Trade Center
                                                  New York, NY 10007
                                                  (212) 937−7294
                                                  Fax: (212) 230−8888
                                                  Email: alan.schoenfeld@wilmerhale.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Ryan M. Chabot
                                                                                              5
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 6 of 36


                                                WILMER CUTLER PICKERING HALE
                                                & DORR LLP
                                                250 Greenwich Street
                                                New York, NY 10007
                                                (212) 295−6513
                                                Fax: (212) 230−8888
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED


V.
Intervenor Plaintiff
BRUCE WEBSTER                       represented by Joshua Christopher Toll
(05cv2337)                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Kathryn B. Codd
                                                VINSON & ELKINS, L.L.P.
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500−West
                                                Washington, DC 20037
                                                (202) 639−6536
                                                Fax: (202) 639−8936
                                                Email: kcodd@velaw.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jeanne Vosberg Sourgens
                                                VINSON & ELKINS L.L.P
                                                The Willard Office Building
                                                1455 Pennsylvania Avenue, NW
                                                Suite 600
                                                Washington, DC 20004
                                                (202) 639−6633
                                                Fax: (202) 639−6604
                                                ATTORNEY TO BE NOTICED

                                                Robert E. Waters
                                                KING & SPALDING, LLP
                                                1700 Pennsylvania Avenue, NW
                                                Suite 200
                                                Washington, DC 20006
                                                (202) 737−0500
                                                Email: rwaters@velaw.com
                                                ATTORNEY TO BE NOTICED

                                                William E. Lawler , III
                                                VINSON & ELKINS LLP
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500 West

                                                                               6
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 7 of 36


                                                  Washington, DC 20037
                                                  202−639−6676
                                                  Email: wlawler@velaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  Yousri H. Omar
                                                  VINSON & ELKINS LLP
                                                  2200 Pennsylvania Avenue, NW
                                                  Suite 500 West
                                                  Washington, DC 20037
                                                  (202) 639−6500
                                                  Email: yomar@velaw.com
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ANTHONY BATTLE                      represented by Joshua Christopher Toll
(05cv2337)                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Margaret O'Donnell
                                                  P.O. Box 4815
                                                  Frankfort, KY 40604−4815
                                                  (502) 320−1837
                                                  Fax: (502) 227−4669
                                                  Email: mod@dcr.net
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Abigail Bortnick
                                                  KING & SPALDING LLP
                                                  1700 Pennsylvania Avenue, NW
                                                  Washington, DC 20006
                                                  (202) 626−5502
                                                  Fax: (202) 626−3737
                                                  Email: abortnick@kslaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  William E. Hoffmann , Jr.
                                                  KING & SPALDING, LLP
                                                  1180 Peachtree Street, NE
                                                  Atlanta, GA 30309
                                                  (404) 572−3383
                                                  Fax: (404) 572−5136
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ORLANDO HALL                        represented by Amy J. Lentz
(05cv2337)                                         STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036

                                                                                 7
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 8 of 36


                                                  (202) 429−1320
                                                  Email: alentz@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Mark Joseph Hulkower
                                                  STEPTOE & JOHNSON LLP
                                                  1330 CONNECTICUT AVENUE NW
                                                  Washington, DC 20036
                                                  (202) 429−6221
                                                  Email: mhulkower@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew John Herrington
                                                  STEPTOE & JOHNSON, LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−8164
                                                  Email: mherrington@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Robert A. Ayers
                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−6401
                                                  Email: rayers@steptoe.com
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
DUSTIN LEE HONKEN                   represented by Amelia J. Schmidt
                                                   KAISER DILLON, PLLC
                                                   1099 14th Street
                                                   Suite 800 West
                                                   Washington, DC 20005
                                                   202−869−1301
                                                   Email: aschmidt@KaiserDillon.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Jonathan Jeffress
                                                  KAISER DILLON, PLLC
                                                  1099 14th Street
                                                  Suite 800 West
                                                  Washington, DC 20005
                                                                                      8
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 9 of 36


                                                (202) 640−2850
                                                Fax: (202) 280−1034
                                                Email: jjeffress@kaiserdillon.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED


V.
Defendant
KAREN TANDY                         represented by Denise M. Clark
Administrator, Drug Enforcement                    U.S. ATTORNEY'S OFFICE FOR THE
Administration (05cv2337)                          DISTRICT OF COLUMBIA
                                                   555 Fourth Street, NW
                                                   Washington, DC 20530
                                                   (202) 252−6605
                                                   Fax: (202) 252−2599
                                                   Email: denise.clark@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Paul Perkins
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division
                                                950 Pennsylvania Ave, NW
                                                Washington, DC 20530
                                                202−514−5090
                                                Email: paul.r.perkins@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Peter S. Smith
                                                UNITED STATES ATTORNEY'S
                                                OFFICE
                                                Appellate Division
                                                555 4th Street, NW
                                                Eighth Floor
                                                Washington, DC 20530−0001
                                                (202) 252−6769
                                                Fax: (202) 514−8779
                                                Email: peter.smith@usdoj.gov
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Alan Burch
                                                U.S. ATTORNEY'S OFFICE FOR THE
                                                DISTRICT OF COLUMBIA
                                                555 Fourth Street, NW
                                                Washington, DC 20530
                                                (202) 252−2550
                                                Email: alan.burch@usdoj.gov
                                                ATTORNEY TO BE NOTICED

                                                                                    9
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 10 of 36



                                                   Ethan Price Davis
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   950 Pennsylvania Ave. NW
                                                   Washington, DC 20530
                                                   (202) 616−4171
                                                   Email: Ethan.davis@usdoj.gov
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW
                                                   Room 11532
                                                   Washington, DC 20005
                                                   (202) 514−3716
                                                   Fax: (202) 616−8470
                                                   Email: jean.lin@usdoj.gov
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   U.S. DEPARTMENT OF JUSTICE
                                                   Federal Programs Branch
                                                   1100 L Street, NW
                                                   Washington, DC 20005
                                                   (202) 305−0612
                                                   Email: jonathan.kossak@usdoj.gov
                                                   ATTORNEY TO BE NOTICED

Defendant
HARLEY G. LAPPIN                       represented by Denise M. Clark
Director, Federal Bureau of Prisons;                  (See above for address)
05cv2337;07cv02145                                    LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Paul Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Alan Burch
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Ethan Price Davis
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

                                                                                             10
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 11 of 36


                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
NEWTON E. KENDIG, II                    represented by Denise M. Clark
Medical Director, Health Services                      (See above for address)
Division, Federal Bureau of Prisons;                   LEAD ATTORNEY
05cv2337;12cv782 ;13cv938                              ATTORNEY TO BE NOTICED

                                                       Paul Perkins
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Peter S. Smith
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Robert J. Erickson
                                                       U. S. DEPARTMENT OF JUSTICE
                                                       950 Pennsylvania Avenue, NW
                                                       Room 1515
                                                       Washington, DC 20530
                                                       (202) 514−2841
                                                       Fax: (202) 305−2121
                                                       Email: robert.erickson@usdoj.gov
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Alan Burch
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Ethan Price Davis
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED

Defendant
MARK BEZY                               represented by Denise M. Clark
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337)                                             LEAD ATTORNEY

                                                                                          11
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 12 of 36


                                                      ATTORNEY TO BE NOTICED

                                                      Paul Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Peter S. Smith
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Robert J. Erickson
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Alan Burch
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Ethan Price Davis
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Jean Lin
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Jonathan D. Kossak
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

Defendant
JOHN DOES                                 represented by Denise M. Clark
I−V, Individually and in their official                  (See above for address)
capacities 05cv2337; 12cv00782 I−X                       LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                      Paul Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Alan Burch
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                      Ethan Price Davis
                                                      (See above for address)
                                                      ATTORNEY TO BE NOTICED

                                                                                   12
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 13 of 36


                                                        Jean Lin
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Jonathan D. Kossak
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
THOMAS WEBSTER                              represented by Denise M. Clark
M.D.− Clinical Director;                                   (See above for address)
05cv2337;12cv782; 13cv938                                  LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Jean Lin
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Alan Burch
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Ethan Price Davis
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

                                                        Jonathan D. Kossak
                                                        (See above for address)
                                                        ATTORNEY TO BE NOTICED

Defendant
ERIC H. HOLDER, JR.                         represented by Denise M. Clark
Attorney General for the United States of                  (See above for address)
America; 05cv2337; 12cv782;13cv938                         LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Paul F. Enzinna
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                                                     13
     Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 14 of 36



                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
MICHAEL B. MUKASEY                 represented by Denise M. Clark
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
KAREN TANDY                        represented by Denise M. Clark
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins

                                                                            14
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 15 of 36


                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Alan Burch
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Ethan Price Davis
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Jean Lin
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Jonathan D. Kossak
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
ALAN R. DOERHOFF                           represented by Denise M. Clark
07−cv−02145−TSC                                           (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Paul Perkins
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Alan Burch
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Ethan Price Davis
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Jean Lin
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

                                                          Jonathan D. Kossak
                                                          (See above for address)
                                                          ATTORNEY TO BE NOTICED

Defendant
JOHN DOES                                  represented by Denise M. Clark
I−IV, Individually and in their official                  (See above for address)
capacities; 07−cv−02145−TSC                               LEAD ATTORNEY

                                                                                    15
     Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 16 of 36


                                               ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
MICHELE LEONHART                   represented by Denise M. Clark
07−cv−02145; 12cv782; 13cv938                     (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant

                                                                            16
     Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 17 of 36


CHARLES E. SAMUELS, JR.            represented by Denise M. Clark
07−cv−02145; 12−cv−00782                          (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
JOHN F. CARAWAY                    represented by Denise M. Clark
07cv2145; 13cv938                                 (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED
                                                                            17
     Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 18 of 36



Defendant
UNITED STATES DEPARTMENT           represented by Denise M. Clark
OF JUSTICE                                        (See above for address)
12cv782; 13cv938                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
PAUL LAIRD                         represented by Denise M. Clark
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                                                            18
     Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 19 of 36


                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
KERRY J. FORESTAL                  represented by Denise M. Clark
12cv782;13cv938                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
CHARLES L. LOCKETT                 represented by Denise M. Clark
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)

                                                                            19
     Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 20 of 36


                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
CHADRICK EVAN FULKS                represented by Amy Gershenfeld Donnella
13cv938                                           FEDERAL COMMUNITY DEFENDER
                                                  OFFICE FOR THE EDPA
                                                  601 Walnut Street
                                                  Suite 545W
                                                  Philadelphia, PA 19106
                                                  (215) 928−0520
                                                  Email: amy_donnella@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Billy H. Nolas
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Joseph William Luby
                                               FEDERAL PUBLIC DEFENDER/EDPA
                                               601 Walnut Street
                                               Suite 545 West
                                               Philadelphia, PA 19106
                                               (215) 928−0520
                                               Email: joseph_luby@fd.org
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                                                               20
     Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 21 of 36


                                               ATTORNEY TO BE NOTICED

Defendant
WILLIAM P. BARR                    represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
JEFFREY E. KRUEGER                 represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
JOSEPH MCCLAIN                     represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
RADM CHRIS A. BINA                 represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                               ATTORNEY TO BE NOTICED

Defendant
T. J. WATSON                       represented by Paul Perkins
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Alan Burch
                                               (See above for address)
                                                                            21
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 22 of 36


                                                    ATTORNEY TO BE NOTICED


V.
Debtor−in−Possess
WILLIAM E. WILSON
M.D.,; 19−cv−03214−TSC


V.
Intervenor Defendant
RICHARD VEACH                           represented by Denise M. Clark
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337); 07cv02145                                  LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Intervenor
JEFFREY PAUL                            represented by Gary E. Proctor
(05cv2337)                                             LAW OFFICES OF GARY E. PROCTOR,
                                                       LLC
                                                       8 E. Mulberry Street
                                                       Baltimore, MD 21202
                                                       (410) 444−1500
                                                       Fax: (443) 836−9162
                                                       Email: garyeproctor@gmail.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Robert L. McGlasson
                                                    MCGLASSON & ASSOCIATES, PC
                                                    1024 Clairemont Avenue
                                                    Decatur, GA 30030
                                                    (404) 314−7664
                                                    Fax: (404) 879−0005
                                                    Email: rlmcglasson@comcast.net
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                    Sean D. O'Brien
                                                    PUBLIC INTEREST LITIGATION
                                                    CLINIC
                                                    6155 Oak
                                                    Suite C
                                                    Kansas City, MO 64113
                                                    (816) 363−2795
                                                    Fax: (816) 363−2799
                                                    Email: dplc@dplclinic.com
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                                                         22
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 23 of 36


                                                            Shawn Nolan
                                                            FEDERAL COMMUNITY DEFENDER
                                                            OFFICE, EASTERN DISTRICT OF
                                                            PENN
                                                            601 Walnut Street
                                                            Suite 545 W
                                                            Philadelphia, PA 19107
                                                            (215) 928−0528
                                                            Fax: (215) 928−0826
                                                            Email: shawn.nolan@fd.org
                                                            ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
08/15/2019            Minute Entry: Status Conference held on 8/15/2019 before Judge Tanya S.
                      Chutkan: Parties will adhere to the following schedule: Defendants shall file the
                      administrative record on or before August 30, 2019; Plaintiffs shall complete the
                      necessary 30(b)(6) depositions on or before February 28, 2020; and Plaintiffs
                      shall file an amended complaint on or before March 31, 2020. Order
                      forthcoming regarding consolidation of 05−2337; 07−2145; 12−782; and
                      13−958. (Court Reporter Bryan Wayne) (tb) Modified on 8/19/2019 (lctsc1).
                      (Entered: 08/16/2019)− (Entry originally filed in 05cv2337 on 08/15/19.)
                      (Entered: 08/29/2019)
08/20/2019   1        ORDER: Upon consideration of the parties consent motions and the
                      representations made by the parties at the August 15, 2019 status conference, the
                      court hereby consolidates the four mention cases in the case caption of this
                      order, pursuant to Federal Rule of Civil Procedure 42(a). It is therefore
                      ORDERED that the following cases are to be consolidated into A Master Case
                      File established for the lead case, 05−cv−2337 (TSC), as well as 07−cv−2145
                      (TSC), 12−cv−0782 (TSC), and 13−cv−0938 (TSC). All filings shall be made
                      solely in the Master Case. SEE ORDER FOR DETAILS. Signed by Judge
                      Tanya S. Chutkan on 8/20/19. (ztd) (Main Document 1 replaced on 8/29/2019)
                      (tb). Modified on 8/29/2019 (DJS). (Entered: 08/27/2019)
08/29/2019   2        MOTION for Preliminary Injunction by ALFRED BOURGEOIS (Attachments:
                      # 1 Statement of Facts, # 2 Text of Proposed Order)(ztd); (Document originally
                      filed in 12cv782 on 8/19/19) (Entered: 08/29/2019)
08/29/2019   3        MOTION for Extension of Time to File Response/Reply by ERIC H. HOLDER,
                      JR, NEWTON E. KENDIG, II, HARLEY G. LAPPIN, MICHAEL B.
                      MUKASEY (Attachments: # 1 Text of Proposed Order)(ztd); (Document
                      originally filed in 05cv2337.) (Entered: 08/29/2019)
08/29/2019            MINUTE ORDER: Defendants' consent motion 3 for an extension of time to file
                      a response to Plaintiff Alfred Bourgeois' (12−cv−00782) motion 2 for a
                      preliminary injunction barring the execution of Plaintiff Bourgeois is
                      GRANTED. Defendants shall file their response on or before September 16,
                      2019. Plaintiff's reply is due within one week of Defendants' response or
                      September 23, 2019, whichever date is earlier. Signed by Judge Tanya S.
                      Chutkan on 8/29/2019. (lctsc1) (Entered: 08/29/2019)
08/30/2019   4

                                                                                                          23
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 24 of 36



                   NOTICE of Filing Certification of the Administrative Record and the Index of
                   the Administrative Record by UNITED STATES DEPARTMENT OF JUSTICE
                   (Attachments: # 1 Certified List of the Contents of the Administrative
                   Records)Associated Cases: 1:19−mc−00145−TSC, 1:05−cv−02337−TSC,
                   1:07−cv−02145−TSC, 1:12−cv−00782−TSC, 1:13−cv−00938−TSC(Clark,
                   Denise) (Entered: 08/30/2019)
09/04/2019         Set/Reset Deadlines: Response due by 9/16/2019. Reply due by 9/23/2019.
                   Associated Cases: 1:19−mc−00145−TSC, 1:05−cv−02337−TSC,
                   1:07−cv−02145−TSC, 1:12−cv−00782−TSC, 1:13−cv−00938−TSC(tb)
                   (Entered: 09/04/2019)
09/05/2019    5    NOTICE of Appearance by Jean Lin on behalf of All Defendants (Lin, Jean)
                   (Entered: 09/05/2019)
09/05/2019    6    Memorandum in opposition to re 2 MOTION for Preliminary Injunction (This
                   Document Relates to Bourgeois v. Department of Justice, No. 12−0782 filed by
                   KERRY J. FORESTAL, ERIC H. HOLDER, JR, PAUL LAIRD, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered: 09/05/2019)
09/05/2019    7    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Pieter Van Tol,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York, NY
                   10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing fee $
                   100, receipt number 0090−6360193. Fee Status: Fee Paid. by DANIEL LEWIS
                   LEE (Attachments: # 1 Declaration of Pieter Van Tol, # 2 Text of Proposed
                   Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered: 09/05/2019)
09/05/2019    8    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− John D. Beck,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York, NY
                   10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing fee $
                   100, receipt number 0090−6360222. Fee Status: Fee Paid. by DANIEL LEWIS
                   LEE (Attachments: # 1 Declaration of John D. Beck, # 2 Text of Proposed
                   Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered: 09/05/2019)
09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO LEE (19cv2559). Granting 7
                   8 Motions for Leave to Appear Pro Hac Vice. Pieter Van Tol and John D. Beck
                   are hereby admitted pro hac vice to appear in this matter on behalf of Plaintiff
                   Daniel Lee. Signed by Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered:
                   09/06/2019)
09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO ALL CASES. The parties are
                   hereby reminded that, pursuant to the cour's Consolidation Order (ECF No. 1 ),
                   when a filing is made that applies solely to ONE CASE, both the document and
                   THE ECF ENTRY must contain a notation indicating that the filing Relates to
                   [insert case NAME and NUMBER]. Documents that do not meet the
                   requirements in the court's order may be STRICKEN sua sponte. Signed by
                   Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered: 09/06/2019)
09/10/2019    9    NOTICE of Appearance by David Solomon Victorson on behalf of DANIEL
                   LEWIS LEE (Victorson, David) (Entered: 09/10/2019)
09/11/2019   10    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                   to the United States Attorney. Date of Service Upon United States Attorney on

                                                                                                      24
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 25 of 36



                   9/11/2019. Answer due for ALL FEDERAL DEFENDANTS by 11/10/2019.
                   (Hagerty, Elizabeth) (Entered: 09/11/2019)
09/12/2019   11    REPLY to opposition to motion re (2 in 1:19−mc−00145−TSC) MOTION for
                   Preliminary Injunction (The filing relates to Bourgeois v. United States
                   Department of Justice, et al., No. 12−cv−0782−TSC) filed by ALFRED
                   BOURGEOIS. Associated Cases: 1:19−mc−00145−TSC et al.(Kursman,
                   Alexander) (Entered: 09/12/2019)
09/13/2019         MINUTE ORDER: The Court's 8/15/19 Order requiring that the Defendants file
                   the administrative "record" by 8/30/19, is hereby AMENDED to reflect that,
                   pursuant to Local Civil Rule 7(n), Defendants were obligated to file "a certified
                   list of the contents of the administrative record" by 8/30/19. Signed by Judge
                   Tanya S. Chutkan on 9/13/19. (DJS) (Entered: 09/13/2019)
09/13/2019   12    TRANSCRIPT OF STATUS HEARING before Judge Tanya S. Chutkan held
                   on August 15, 2019, re Consolidated Cases, CV Nos. 05−2337, 07−2145,
                   12−0782, 13−0938. Page Numbers: 1−22. Date of Issuance: 9/13/19. Court
                   Reporter: Bryan A. Wayne. Transcripts may be ordered by submitting the
                   Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 10/4/2019. Redacted Transcript Deadline set for
                   10/14/2019. Release of Transcript Restriction set for 12/12/2019.(Wayne,
                   Bryan) (Entered: 09/13/2019)
09/27/2019   13    MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et al.,
                   Case No. 19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1
                   Memorandum in Support, # 2 Declaration of Pieter Van Tol, # 3 Exhibit 1 −
                   True and correct copy of a document entitled Addendum to BOP Execution
                   Protocol Federal Death Sentence Implementation Procedures Effective July 25,
                   2019., # 4 Text of Proposed Order)(Van Tol, Pieter) (Entered: 09/27/2019)
10/01/2019   14    Joint MOTION for Briefing Schedule as to 13 MOTION for Preliminary
                   Injunction (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) (This document relates to Lee v. Barr,19−cv−2559) by
                   UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of
                   Proposed Order)(Lin, Jean) Modified event title on 10/3/2019 (znmw). (Entered:
                   10/01/2019)
10/01/2019         MINUTE ORDER: The parties' joint motion 14 for an extension of time to file a
                   response and reply to Plaintiff Daniel Lee's (19−cv−02559) motion 13 for a
                                                                                                          25
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 26 of 36



                   preliminary injunction barring implementation of the new federal lethal
                   injunction protocol is GRANTED. Defendants shall file their response on or
                   before October 18, 2019. Plaintiff's reply is due on or before November 1, 2019.
                   Signed by Judge Tanya S. Chutkan on 10/1/2019. (lctsc1) (Entered: 10/01/2019)
10/01/2019         Set/Reset Deadlines: Defendants' Response due by 10/18/2019. Plaintiff's Reply
                   due by 11/1/2019. (zjd) (Entered: 10/03/2019)
10/02/2019   15    NOTICE of Appearance by Amy J. Lentz on behalf of ORLANDO HALL
                   (Lentz, Amy) (Main Document 15 replaced on 10/2/2019) (ztd). (Entered:
                   10/02/2019)
10/18/2019   16    Memorandum in opposition to re 13 MOTION for Preliminary Injunction (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                   document relates to Lee v. Barr,19−cv−2559) filed by MARK BEZY, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR, NEWTON
                   E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), UNITED STATES DEPARTMENT
                   OF JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered: 10/18/2019)
10/24/2019   17    ENTERED IN ERROR.....NOTICE of Supplementation to the Administrative
                   Record and Filing of Certification of the Amended Administrative Record and
                   the Amended Index of the Administrative Record by MARK BEZY, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR, NEWTON
                   E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other), (Attachments: # 1
                   Certification and Amended Index to Administrative Record)(Kossak, Jonathan)
                   Modified on 10/25/2019 (zjf). (Entered: 10/24/2019)
10/24/2019   18    MOTION for Leave to File supplemental briefing in support of Daniel Lewis
                   Lee's Motion for Preliminary Injunction 13 (This filing relates to Lee v. Barr et
                   al., Case No. 19−cv−02559−TSC), MOTION for Leave to File Excess Pages for
                   a reply brief by DANIEL LEWIS LEE (Attachments: # 1 Declaration of Pieter
                   Van Tol, # 2 Exhibit 1 − Transcript for August 15, 2019 Hearing before Court, #
                   3 Exhibit 2 − E−mail exchange between P. Van Tol and counsel for Defendants,
                   October 2, 2019, # 4 Exhibit 3 − E−mail exchange between counsel for
                   Defendants and P. Enzinna, September 25, 2019 and October 1, 2019, # 5
                   Exhibit 4 − E−mail exchange between P. Van Tol and counsel for Defendants,
                   October 7, 2019 to October 23, 2019, # 6 Text of Proposed Order)(Van Tol,
                   Pieter) (Entered: 10/24/2019)
10/25/2019   19    RESPONSE re 18 MOTION for Leave to File supplemental briefing in support
                   of Daniel Lewis Lee's Motion for Preliminary Injunction 13 (This filing relates
                                                                                                       26
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 27 of 36



                   to Lee v. Barr et al., Case No. 19−cv−02559−TSC) MOTION for Leave to File
                   Excess Pages for a reply brief filed by UNITED STATES DEPARTMENT OF
                   JUSTICE. (Clark, Denise) (Entered: 10/25/2019)
10/25/2019         NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 17 Notice
                   (Other) was entered in error at the request of counsel and will be refiled.(jf)
                   (Entered: 10/25/2019)
10/25/2019   20    NOTICE (Corrected) of Supplementation to the Administrative Record and
                   Filing of Certification of the Amended Administrative Record and the Amended
                   Index of the Administrative Record (This filing relates to all cases consolidated
                   in In the Matter of the Federal Bureau of Prisons' Execution Protocol Cases,
                   Case No. 19−mc−145) by MARK BEZY, JOHN F. CARAWAY, ALAN R.
                   DOERHOFF, JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other),
                   (Attachments: # 1 Certification and Amended Index to Administrative
                   Record)(Kossak, Jonathan) (Entered: 10/25/2019)
10/29/2019   21    NOTICE of Appearance by Jonathan D. Kossak on behalf of All Defendants
                   (Kossak, Jonathan) (Entered: 10/29/2019)
11/01/2019         MINUTE ORDER granting, in part, and denying, in part, 18 Motion to Allow
                   Supplemental Briefing and to Extend Page Limit. Granting with respect to page
                   extension and denying without prejudice until further order of the Court with
                   respect to supplemental briefing. Signed by Judge Tanya S. Chutkan on 11/1/19.
                   (lcdl) (Entered: 11/01/2019)
11/01/2019   22    REPLY to opposition to motion re 13 MOTION for Preliminary Injunction (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by DANIEL
                   LEWIS LEE. (Van Tol, Pieter) (Entered: 11/01/2019)
11/01/2019   23    DECLARATION of Pieter Van Tol to 22 . . . .REPLY to opposition to motion
                   re 13 MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et
                   al., Case No. 19−cv−02559−TSC) Reply Declaration of Pieter Van Tol (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Attachments: # 1 Exhibit A − Appellants Petition for
                   En Banc Rehearing Death Penalty Case, May 14, 2020, # 2 Exhibit B −E−mail
                   exchange between me and counsel for the Defendants between the period of
                   October 7, 2019 and October 23, 2019, # 3 Exhibit C − Transcript for the
                   conference before the Court on August 15, 2019)(Van Tol, Pieter) Modified text
                   on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   24    DECLARATION of Gail A. Van Norman, M.D. to 22 . . . . . REPLY to
                   opposition to motion re 13 MOTION for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration
                   of Gail A. Van (This filing relates to Lee v. Barr et al., Case No.

                                                                                                       27
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 28 of 36



                   19−cv−02559−TSC) Norman, M.D. filed by DANIEL LEWIS LEE. (Van Tol,
                   Pieter) Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   25    DECLARATION of Craig W. Stevens, Ph.D. to 22 . . . . .REPLY to opposition
                   to motion re 13 MOTION for Preliminary Injunction (This filing relates to Lee
                   v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration of Craig W.
                   Stevens Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) filed by DANIEL LEWIS LEE. (Van Tol, Pieter)
                   Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   26    Unopposed MOTION to Intervene by DUSTIN LEE HONKEN (Attachments: #
                   1 Exhibit Complaint, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                   Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12
                   Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit)Associated Cases:
                   1:19−mc−00145−TSC et al.(Schmidt, Amelia) (Entered: 11/01/2019)
11/04/2019   27    MOTION for Extension of Time to Respond to Complaint by UNITED
                   STATES DEPARTMENT OF JUSTICE (Clark, Denise) Modified on 11/5/2019
                   (ztd). (Entered: 11/04/2019)
11/05/2019   28    NOTICE of Appearance by Jonathan Jeffress on behalf of DUSTIN LEE
                   HONKEN (Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019   29    MOTION for Preliminary Injunction by DUSTIN LEE HONKEN (Attachments:
                   # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                   Exhibit)(Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019         NOTICE OF ERROR re 28 Notice of Appearance; emailed to
                   jjeffress@kaiserdillon.com, cc'd 64 associated attorneys −− The PDF file you
                   docketed contained errors: 1. Counsel must call Attorney Admissions, (202)
                   354−3110, regarding status. (ztd, ) (Entered: 11/05/2019)
11/05/2019   30    RESPONSE re 27 MOTION for Extension of Time to File Response/Reply
                   (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/05/2019)
11/05/2019   31    Consent MOTION for Extension of Time to Respond to Proposed
                   Plaintiff/Intervenor Honken's Motion for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) by MARK BEZY,
                   JOHN F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV,
                   Individually and in their official capacities; 07−cv−02145−TSC), JOHN
                   DOES(I−V, Individually and in their official capacities 05cv2337; 12cv00782
                   I−X), KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                   MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER (Attachments: # 1 Text of Proposed
                   Order)(Kossak, Jonathan) (Entered: 11/05/2019)
11/06/2019   32    MOTION for Leave to File the expert declarations of Gail A. Norman, M.D.
                   and Craig W. Stevens, Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1 Text of
                   Proposed Order)(Van Tol, Pieter) (Entered: 11/06/2019)

                                                                                                      28
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 29 of 36



11/07/2019   33    Joint MOTION for Hearing (This filing relates to All Cases) by DANIEL
                   LEWIS LEE (Van Tol, Pieter) (Entered: 11/07/2019)
11/07/2019         MINUTE ORDER denying 33 the parties' motion for a hearing without
                   prejudice until further order of the Court. The Court intends to issue a ruling
                   and/or hold a hearing no later than November 20, 2019. Signed by Judge Tanya
                   S. Chutkan on November 7, 2019. (tsclc2) (Entered: 11/07/2019)
11/08/2019         MINUTE ORDER: Granting 26 Dustin Lee Honkin's Unopposed Motion to
                   Intervene, pursuant to Federal Rule of Civil Procedure 24(b). Denying 31
                   Consent Motion for Extension of Time to respond to Dustin Lee Honkin's
                   Motion for Preliminary Judgment. Defendant shall file its response by
                   November 12, 2019 at 5pm. Plaintiff's reply brief shall be filed by November 18,
                   2019 at 12 p.m. The Court will view motions for extension with extreme
                   disfavor. Granting 27 Defendant's Motion for Extension of Time to Respond to
                   Daniel Lewis Lee's Complaint. Defendant's response to the Complaint shall be
                   filed no later than April 30, 2020 at 12 p.m.. Signed by Judge Tanya S. Chutkan
                   on 11/8/2019. (tsclc2) (Entered: 11/08/2019)
11/08/2019         Set/Reset Deadlines/Hearings: Answer due by 4/30/2020. Response due by
                   11/12/2019. Reply due by 11/18/2019. (tb) (Entered: 11/08/2019)
11/08/2019   34    MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, by WESLEY IRA PURKEY
                   (Attachments: # 1 Text of Proposed Order)(Smith, Arin) (Entered: 11/08/2019)
11/08/2019   38    Intervenor COMPLAINT filed by DUSTIN LEE HONKEN. (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit
                   6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, #
                   12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14)(ztd) (Entered: 11/13/2019)
11/12/2019   35    NOTICE of Appearance by Ethan Price Davis on behalf of All Defendants
                   (Attachments: # 1 Certificate of Service)(Davis, Ethan) (Entered: 11/12/2019)
11/12/2019   36    RESPONSE re 29 MOTION for Preliminary Injunction (This document relates
                   to Lee v. Barr,19−cv−2559, re Intervenor Plaintiff Honken) filed by UNITED
                   STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Declaration of Raul
                   Campos)(Lin, Jean) (Entered: 11/12/2019)
11/12/2019   37    Memorandum in opposition to re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                   11/12/2019)
11/12/2019         MINUTE ORDER: Defendant shall file the administrative record in its entirety
                   no later than November 14, 2019 at 5pm. Given this order, parties need not
                   jointly prepare the appendix referred to in Local Civil Rule 7(n)(1),(2). Signed
                   by Judge Tanya S. Chutkan on 11/12/19. (tsclc2) (Entered: 11/12/2019)
11/13/2019         MINUTE ORDER: This order relates to 19cv3214 (Wesley Purkey).
                   GRANTING Motions for Admission Pro Hac Vice filed in 19cv3214−TSC at
                   ECF Nos. 3 and 4 Alan E. Schoenfeld and Ryan M. Chabot are hereby admitted
                   pro hac vice in this matter on behalf of Wesley Purkey. Signed by Judge Tanya
                   S. Chutkan on 11/13/19. (DJS) Modified on 11/13/2019 (tb). Modified on

                                                                                                         29
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 30 of 36



                   11/13/2019 (tb). (Entered: 11/13/2019)
11/13/2019         MINUTE ORDER: Counsel are hereby reminded that pursuant to Paragraph 8
                   of this court's Consolidation Order 1 , when a document is filed that relates to
                   one or more, but not all consolidated cases, the relevant case name(s) and CASE
                   NUMBER(S) must appear in the caption of the document AND on the CM/ECF
                   ENTRY (e.g., This document relates to LEE HONKEN 19−cv−2559). Signed
                   by Judge Tanya S. Chutkan on 11/13/19. (DJS) (Entered: 11/13/2019)
11/13/2019   39    NOTICE of Filing of the Amended Administrative Record (this filing relates to
                   All Cases) by UNITED STATES DEPARTMENT OF JUSTICE (Attachments:
                   # 1 Amended Administrative Record)(Kossak, Jonathan) (Entered: 11/13/2019)
11/13/2019   40    NOTICE of Appearance− Pro Bono by Charles Frederick Walker on behalf of
                   CORY JOHNSON (Walker, Charles) (Entered: 11/13/2019)
11/13/2019   41    NOTICE of Appearance− Pro Bono by Steven M Albertson on behalf of CORY
                   JOHNSON (Albertson, Steven) (Entered: 11/13/2019)
11/14/2019         Set/Reset Deadlines: Administrative Record due by 11/14/2019. (tb) (Entered:
                   11/14/2019)
11/14/2019   42    NOTICE of Appearance by Alan Burch on behalf of All Defendants (Burch,
                   Alan) (Entered: 11/14/2019)
11/14/2019   43    NOTICE of Appearance by Paul Perkins on behalf of All Defendants (Perkins,
                   Paul) (Entered: 11/14/2019)
11/18/2019   44    REPLY to opposition to motion re (29 in 1:19−mc−00145−TSC) MOTION for
                   Preliminary Injunction filed by DUSTIN LEE HONKEN. (Attachments: # 1
                   Exhibit)Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−02559−TSC(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   45    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed
                   by DUSTIN LEE HONKEN (This document is SEALED and only available to
                   authorized persons.) (Attachments: # 1 Exhibit Reply to Opposition, # 2 Exhibit
                   Exhibit 1)(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   46    SEALED MOTION filed by WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Text of Proposed Order)(Smith, Arin) (Entered:
                   11/18/2019)
11/18/2019   47    REPLY to opposition to motion re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   WESLEY IRA PURKEY. (Attachments: # 1 Exhibit 1)(Smith, Arin) Modified
                   text on 11/18/2019 at the request of counsel (ztth). (Entered: 11/18/2019)
11/18/2019         MINUTE ORDER: Granting DUSTIN LEE HONKEN's 45 Sealed Motion for
                   Leave to File Document Under Seal and WESLEY IRA PURKEY's 46 Sealed
                   Motion for leave to File Document Under Seal. SO ORDERED − by Judge
                   Tanya S. Chutkan on 11/18/19. (tb) (Entered: 11/18/2019)
11/18/2019   48    SEALED REPLY TO OPPOSITION filed by DUSTIN LEE HONKEN re 29
                   MOTION for Preliminary Injunction (This document is SEALED and only
                   available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:

                                                                                                      30
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 31 of 36



                   11/19/2019)
11/18/2019   49    SEALED REPLY TO OPPOSITION filed by WESLEY IRA PURKEY re 34
                   MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, (This document is SEALED and
                   only available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:
                   11/19/2019)
11/20/2019   50    MEMORANDUM AND OPINION regarding Plaintiffs' motions 2 13 29 34 for
                   preliminary injunction. Signed by Judge Tanya S. Chutkan on 11/20/2019.
                   (tsclc) (Entered: 11/20/2019)
11/20/2019   51    ORDER granting 2 Motion for Preliminary Injunction; granting 13 Motion for
                   Preliminary Injunction; granting 29 Motion for Preliminary Injunction; granting
                   34 Motion for Preliminary Injunction. Defendants are hereby enjoined from
                   executing Plaintiffs until further order of this court. See Order for additional
                   details. Signed by Judge Tanya S. Chutkan on 11/20/2019. (tsclc) (Entered:
                   11/20/2019)
11/20/2019   56    SEALED DOCUMENT filed by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, JOHN
                   DOES(I−IV, Individually and in their official capacities; 07−cv−02145−TSC),
                   JOHN DOES(I−V, Individually and in their official capacities 05cv2337;
                   12cv00782 I−X), KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC
                   H. HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED
                   STATES DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS
                   WEBSTER. (This document is SEALED and only available to authorized
                   persons.)(ztd) (Entered: 11/21/2019)
11/21/2019   52    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 51 Order on Motion for
                   Preliminary Injunction,,,,,,, 50 Order by UNITED STATES DEPARTMENT OF
                   JUSTICE. Fee Status: No Fee Paid. Parties have been notified. (Attachments: #
                   1 November 20, 2019 Order, # 2 November 20, 2019 Memorandum
                   Opinion)(Lin, Jean) (Entered: 11/21/2019)
11/21/2019   53    MOTION to Stay Preliminary Injunction Pending Appeal (This document
                   relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v. Barr, 19−cv−2559,
                   and Purkey v. Barr, 19−cv−3214) by UNITED STATES DEPARTMENT OF
                   JUSTICE (Attachments: # 1 Text of Proposed Order)(Lin, Jean) (Entered:
                   11/21/2019)
11/21/2019   54    AFFIDAVIT re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                   (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                   Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) (Declaration of Rick
                   Winter) by UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean)
                   (Entered: 11/21/2019)
11/21/2019   55    Transmission of the Notice of Appeal, Order Appealed (Memorandum Opinion),
                   and Docket Sheet to US Court of Appeals. The Court of Appeals docketing fee
                   was not paid because the appeal was filed by the government re 52 Notice of
                   Appeal to DC Circuit Court,. (ztd) (Entered: 11/21/2019)
                                                                                                      31
    Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 32 of 36



11/22/2019   57    RESPONSE re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                   (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                   Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) filed by ALFRED
                   BOURGEOIS, DUSTIN LEE HONKEN, DANIEL LEWIS LEE, WESLEY
                   IRA PURKEY. (Smith, Arin) (Entered: 11/22/2019)
11/22/2019         MINUTE ORDER: Upon consideration of Defendants' 53 Motion to Stay, this
                   court finds that Defendants are not likely to succeed on the merits of their appeal
                   and that the balance of harms does not weigh in favor of a stay. Therefore,
                   Defendants' 53 Motion to Stay is hereby DENIED. Signed by Judge Tanya S.
                   Chutkan on 11/22/2019. (tsclc) (Entered: 11/22/2019)
11/22/2019         USCA Case Number 19−5322 for 52 Notice of Appeal to DC Circuit Court,
                   filed by UNITED STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered:
                   11/22/2019)




                                                                                                         32
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 33 of 36


MIME−Version:1.0
From:DCD_ECFNotice@dcd.uscourts.gov
To:DCD_ECFNotice@localhost.localdomain
Bcc:
−−Case Participants: Steven M Albertson (dlmlcwas@skadden.com,
steven.albertson@skadden.com), Brandon David Almond (brandon.almond@troutmansanders.com),
Jonathan Charles Aminoff (jonathan_aminoff@fd.org), Robert A. Ayers (rayers@steptoe.com),
Celeste Bacchi (celeste_bacchi@fd.org), Abigail Bortnick (abortnick@kslaw.com), Alan Burch
(alan.burch@usdoj.gov), Denise M. Clark (denise.clark@usdoj.gov, reginald.rowan@usdoj.gov,
sharyn.lee2@usdoj.gov, usadc.docketing@usdoj.gov, usadc.ecffmcs@usdoj.gov), Kathryn B.
Codd (jmikusky@velaw.com, kcodd@velaw.com), Ethan Price Davis (ethan.davis@usdoj.gov), Amy
Gershenfeld Donnella (amy_donnella@fd.org, amyzoegd@aol.com, susan_hart@fd.org), Paul F.
Enzinna (penzinna@ellermanenzinna.com), Robert J. Erickson (robert.erickson@usdoj.gov),
Elizabeth Hagerty (elizabeth.hagerty@hoganlovells.com), Craig Anthony Harbaugh
(craig_harbaugh@fd.org), Matthew John Herrington (dfrench@steptoe.com, mburke@steptoe.com,
mherrington@steptoe.com), Mark Joseph Hulkower (mhulkower@steptoe.com), Jonathan Jeffress
(jjeffress@kaiserdillon.com), Gerald Wesley King, Jr (adira_polite@fd.org,
carolyn_koehnke@fd.org, debra_spratt@fd.org, doug_munro@fd.org, gerald_king@fd.org),
Jonathan D. Kossak (fedprog.ecf@usdoj.gov, jonathan.kossak@usdoj.gov), Alexander Louis
Kursman (alex_kursman@fd.org, marianne_murphy@fd.org, tina_m_decandia@fd.org), William E.
Lawler, III (wlawler@velaw.com), Amy J. Lentz (alentz@steptoe.com), Jean Lin
(jean.lin@usdoj.gov), Joseph William Luby (joseph_luby@fd.org, magda_watson@fd.org,
marianne_murphy@fd.org, tina_decandia@fd.org), Robert L. McGlasson
(rlmcglasson@comcast.net), Shawn Nolan (jill_ciccarelli@fd.org, marianne_murphy@fd.org,
shawn.nolan@fd.org, tina_m_decandia@fd.org), Billy H. Nolas (arianna_freeman@fd.org,
billy_nolas@fd.org, shawn_nolan@fd.org, tina_m_decandia@fd.org), Sean D. O'Brien
(dplc@dplclinic.com, obriensd@umkc.edu), Margaret O'Donnell (mod@dcr.net), Yousri H. Omar
(yomar@velaw.com), Paul Perkins (paul.r.perkins@usdoj.gov), Gary E. Proctor
(garyeproctor@gmail.com), Donald P. Salzman (art.bookout@probonolaw.com,
dlmlcwas@skadden.com, donald.salzman@skadden.com), Amelia J. Schmidt
(aschmidt@kaiserdillon.com), Alan E. Schoenfeld (alan.schoenfeld@wilmerhale.com,
whdocketing@wilmerhale.com), Arin Hillary Smith (alan.schoenfeld@wilmerhale.com,
andres.salinas@wilmerhale.com, arin.smith@wilmerhale.com, david.katz@wilmerhale.com,
hillary.smith@wilmerhale.com, joshua.koppel@wilmerhale.com,
marguerite.colson@wilmerhale.com, ryan.chabot@wilmerhale.com, whdocketing@wilmerhale.com),
Peter S. Smith (peter.smith@usdoj.gov), Joshua Christopher Toll (jtoll@kslaw.com), Pieter
Van Tol (pieter.vantol@hoganlovells.com), David S. Victorson
(david−victorson−9238@ecf.pacerpro.com, david.victorson@hoganlovells.com,
nymanagingclerk@hoganlovells.com), Charles Frederick Walker (charles.walker@skadden.com,
dlmlcwas@skadden.com), Robert E. Waters (rwaters@velaw.com), Charles Anthony Zdebski
(czdebski@eckertseamans.com, vmorris@eckertseamans.com), Judge Tanya S. Chutkan
(david_shalleck−klein@dcd.uscourts.gov, delores_simmons@dcd.uscourts.gov,
ruby_garrett@dcd.uscourts.gov, tanya_s._chutkan@dcd.uscourts.gov,
tim_bradley@dcd.uscourts.gov, tsc_dcdecf@dcd.uscourts.gov)
−−Non Case Participants: Ariane De Vogue (ariane.devogue@cnn.com), Joshua A. Gerstein
(jagalerts@yahoo.com), Lawrence J. Hurley (washington.legal@news.reuters.com), Mark
Sherman (msherman@ap.org), usca5 (nancy_dunn@cadc.uscourts.gov), usca6
(melissa_mckenney_ryan@cadc.uscourts.gov), ztnr (tammy_downs@ared.uscourts.gov,
tiffany_gough@dcd.uscourts.gov)
−−No Notice Sent:

Message−Id:6306288@dcd.uscourts.gov
Subject:Activity in Case 1:19−mc−00145−TSC IN THE MATTER OF THE FEDERAL BUREAU OF PRISONS'
EXECUTION PROTOCOL CASES Order on Motion to Stay
Content−Type: text/html

                                    U.S. District Court

                                    District of Columbia

Notice of Electronic Filing


                                                                                         33
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 34 of 36



The following transaction was entered on 11/22/2019 at 5:35 PM EDT and filed on 11/22/2019

                      IN THE MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
Case Name:
                      PROTOCOL CASES
Case Number:          1:19−mc−00145−TSC
Filer:
Document
                      No document attached
Number:
Docket Text:
 MINUTE ORDER: Upon consideration of Defendants' [53] Motion to Stay, this court finds
that Defendants are not likely to succeed on the merits of their appeal and that the balance
of harms does not weigh in favor of a stay. Therefore, Defendants' [53] Motion to Stay is
hereby DENIED. Signed by Judge Tanya S. Chutkan on 11/22/2019. (tsclc)


1:19−mc−00145−TSC Notice has been electronically mailed to:

Charles Anthony Zdebski       czdebski@eckertseamans.com, vmorris@eckertseamans.com

Peter S. Smith      peter.smith@usdoj.gov

Paul F. Enzinna      penzinna@ellermanenzinna.com

Alan Burch       alan.burch@usdoj.gov

William E. Lawler, III     wlawler@velaw.com

Mark Joseph Hulkower        mhulkower@steptoe.com

Charles Frederick Walker      Charles.Walker@skadden.com, DLMLCWAS@skadden.com

Jean Lin     jean.lin@usdoj.gov

Joshua Christopher Toll     jtoll@kslaw.com

Donald P. Salzman Donald.salzman@skadden.com, art.bookout@probonolaw.com,
dlmlcwas@skadden.com

Matthew John Herrington       mherrington@steptoe.com, dfrench@steptoe.com, mburke@steptoe.com

Jonathan Jeffress     jjeffress@kaiserdillon.com

Billy H. Nolas      billy_nolas@fd.org, arianna_freeman@fd.org, shawn_nolan@fd.org

Denise M. Clark denise.clark@usdoj.gov, reginald.rowan@usdoj.gov, sharyn.lee2@usdoj.gov,
usadc.docketing@usdoj.gov, usadc.ecffmcs@usdoj.gov

Robert J. Erickson     robert.erickson@usdoj.gov

Gary E. Proctor      garyeproctor@gmail.com

                                                                                                 34
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 35 of 36



Robert A. Ayers      rayers@steptoe.com

Margaret O'Donnell      mod@dcr.net

Abigail Bortnick     abortnick@kslaw.com

Robert E. Waters     rwaters@velaw.com

Craig Anthony Harbaugh      craig_harbaugh@fd.org

Kathryn B. Codd      kcodd@velaw.com, jmikusky@velaw.com

Robert L. McGlasson      rlmcglasson@comcast.net

Sean D. O'Brien     dplc@dplclinic.com, obriensd@umkc.edu

Ethan Price Davis     Ethan.davis@usdoj.gov

Amy J. Lentz      alentz@steptoe.com

Yousri H. Omar      yomar@velaw.com

Steven M Albertson      Steven.Albertson@skadden.com, dlmlcwas@skadden.com

Gerald Wesley King, Jr gerald_king@fd.org, Adira_Polite@fd.org, Carolyn_Koehnke@fd.org,
Debra_Spratt@fd.org, Doug_Munro@fd.org

Brandon David Almond       brandon.almond@troutmansanders.com

Amy Gershenfeld Donnella      amy_donnella@fd.org, amyzoegd@aol.com, susan_hart@fd.org

Jonathan Charles Aminoff     jonathan_aminoff@fd.org

Jonathan D. Kossak      jonathan.kossak@usdoj.gov, fedprog.ecf@usdoj.gov

Amelia J. Schmidt     aschmidt@KaiserDillon.com

Arin Hillary Smith arin.smith@wilmerhale.com, Alan.Schoenfeld@wilmerhale.com,
Andres.Salinas@wilmerhale.com, David.Katz@wilmerhale.com, Hillary.Smith@wilmerhale.com,
Marguerite.Colson@wilmerhale.com, Ryan.Chabot@wilmerhale.com, joshua.koppel@wilmerhale.com,
whdocketing@wilmerhale.com

Elizabeth Hagerty     elizabeth.hagerty@hoganlovells.com

Shawn Nolan shawn.nolan@fd.org, Jill_Ciccarelli@fd.org, marianne_murphy@fd.org,
tina_m_decandia@fd.org

Alan E. Schoenfeld     alan.schoenfeld@wilmerhale.com, WHDocketing@wilmerhale.com

Celeste Bacchi     celeste_bacchi@fd.org


                                                                                              35
      Case 1:19-mc-00145-TSC Document 58 Filed 12/03/19 Page 36 of 36


Alexander Louis Kursman      alex_kursman@fd.org, marianne_murphy@fd.org, tina_m_decandia@fd.org

Joseph William Luby joseph_luby@fd.org, magda_watson@fd.org, marianne_murphy@fd.org,
tina_decandia@fd.org

David S. Victorson david.victorson@hoganlovells.com, david−victorson−9238@ecf.pacerpro.com,
nymanagingclerk@hoganlovells.com

Pieter Van Tol    pieter.vantol@hoganlovells.com

Paul Perkins     paul.r.perkins@usdoj.gov

1:19−mc−00145−TSC Notice will be delivered by other means to::

Jeanne Vosberg Sourgens
VINSON & ELKINS L.L.P
The Willard Office Building
1455 Pennsylvania Avenue, NW
Suite 600
Washington, DC 20004

John D. Beck
HOGAN LOVELLS US LLP
390 Madison Ave
New York, NY 10017

Ryan M. Chabot
WILMER CUTLER PICKERING HALE & DORR LLP
250 Greenwich Street
New York, NY 10007

William E. Hoffmann , Jr
KING & SPALDING, LLP
1180 Peachtree Street, NE
Atlanta, GA 30309




                                                                                                   36
